Title: To George Washington from Benjamin Lincoln, 4 November 1783
From: Lincoln, Benjamin
To: Washington, George


                  
                     Private
                     Dear General
                     War Office Novr 4th 1783
                  
                  I mentioned yesterday, to some of the members of Congress, that I thought it would be very satisfactory to your Excellency to know the ideas of Congress relative to the number of troops to be reclaimed on the evacuation of New York—on this point a motion was made in Congress by Mr Gerry & seconded by Mr McHenry "That the commander in chief be authorized and directed after the evacuation of New York by the british forces to discharge the federal Army except five hundred men with proper officers or such number as may be judged necessary for garrisoning the posts and guarding the magazines of the United States And that this motion be referred to the commander in chief to take Order."
                  On the question to agree to this the yeas & nays being required by Mr McHenry.
                   Massachusetts Mr Gerry, Mr Osgood,  Ay. Rhode IslandMr Ellery, Mr Howell, ay.ConnecticuttMr S. Huntington, Mr B. HuntingtonayMarylandMr Carroll, Mr McHenry, ay.VirginiaMr Jefferson, noMr Mercer, ayMr Lee,ay.North CarolinaMr Hawkins, noMr Williamson, ay;Divided.So. CarolinaMr Reed, noMr Beresford, ay;Divided.so the question was lost—Though this was the case your Excellency will learn the general sentiments of Congress.
                  The following resolve is entered for your Excellencys information.
                  By the united states in Congress assembled Novr 4th 1783 "Resolved that this Congress be and it is hereby adjourned to meet at annapolis on the twenty sixth day of this present month." I have the honor to be with the highest esteem your Excellencys most ob. st 
                  
                                       Copy
                            
                             B. Lincoln
                        